department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa cbs br2 gl-133269-01 uilc memorandum for associate area_counsel sb_se area newark from subject lawrence h schattner chief branch collection bankruptcy summonses effect of offers in compromise on collection statute_of_limitations this chief_counsel_advice responds to your request dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue whether the completion of a second form_656 offer_in_compromise by a taxpayer prior to the service having had an opportunity to consider the offer has the effect of rescinding the waiver of the collection statute_of_limitations contained in the original form_656 conclusion an agreement on the part of the taxpayer to extend the collection statute is a unilateral waiver of a defense by the taxpayer because execution of the waiver was a unilateral act on the part of the taxpayer and not a contract for which consideration is necessary the service’s failure to act on the compromise has no effect on the validity or effect of the waiver background it has long been the policy of the internal_revenue_service to suspend enforced collection efforts when a taxpayer submits an offer_in_compromise unless collection of the tax would be jeopardized or the offer was made merely as a delay tactic see policy statement p-5-97 approved date sec_301_7122-1 to insure that the government’s eventual ability to collect was not harmed by withholding collection efforts consideration of an offer was conditioned upon the execution by the taxpayer of a waiver of the statute_of_limitations for collection for the period the offer was being considered while any term of an accepted offer was not completed and for one additional year see sec_301_7122-1 form_656 offer_in_compromise item e n rev gl-133269-01 the irs restructuring and reform act of rra required several changes to this scheme first rra section codified the practice of withholding collection while an offer to compromise is being considered by adding sec_6331 to the code see p l 112_stat_685 effective date that section prohibits levy while an offer is pending for thirty days after an offer is rejected and while a timely filed appeal of that rejection is pending with the irs office of appeals see sec_6331 temp sec_301_7122-1t f second rra section amended sec_6502 of the code also effective as of date to limit the service’s ability to secure from taxpayers agreements to extend the statutory period for collection see p l 112_stat_685 the service and taxpayers can now only agree to an extension of the statute_of_limitations for collection under a in two circumstances the extension is agreed to at the same time as an installment_agreement between the taxpayer and the service or the extension is agreed to prior to a release_of_levy under sec_6343 which occurs after the expiration of the statutory ten year period for collection see sec_6502 finally rra contained a non-code sunset provision which governs the continued effect of waivers of the collection statute executed prior to date if a waiver was secured in conjunction with the granting of an installment_agreement the period for collection will expire ninety days after the date specified in the waiver if the waiver was not obtained at the same time as an installment_agreement the period for collection will expire not later than date or the end of the original collection statute if it would have occurred after that date see rra c the service’s policies and procedures for the consideration and disposition of offers in compromise have been revised to reflect these changes in the law however some confusion exists with respect to the effect these changes in the law will have on offers that were accepted for processing prior to date but remained pending after that date because the service was authorized to secure waivers of the statute_of_limitations at the time the forms in such cases were submitted those waivers had the effect of extending the time during which the service can collect subject_to the sunset provision described above for compromises submitted prior to date but pending after that date the service’s practice is to secure new forms forms with revision dates of date or later include several changes to the terms of the offer the securing of new forms insures that all offers accepted after these policy changes are subject_to the revised terms and conditions consistent with the changes made by rra the revised forms do not contain language waiving the collection statute your office has asked whether the submission of the new form prior to the service’s taking action on the offer has the effect of rescinding the previously executed waiver of the collection statute for the reasons stated below we conclude that the subsequent submission of a revised form_656 has no effect on an otherwise valid waiver of the collection statute contained in the original form_656 gl-133269-01 discussion as is discussed above prior to the enactment of rra the service could extend the statute_of_limitations under sec_6502 of the code by agreement with the taxpayer at any time prior to the expiration of the ten-year statutory period the statutory period once extended could be further extended by agreement at any time prior to the expiration date specified in the previous agreement these agreements took the form of a waiver of the collection statute by the taxpayer most often accomplished through a form_900 tax_collection_waiver although the statute refers to an extension by agreement the courts have uniformly held that since the statute_of_limitations is a defense available to the taxpayer in the event the service attempts to collect beyond the statutory time period extension of the time to collect is accomplished via a unilateral waiver of that defense by the taxpayer and that a tax_collection_waiver is not a contract see strange v united 282_us_270 280_us_453 your request acknowledges this principle but focuses on language in several lower court opinions stating that waiver of the collection statute is a quid pro quo for consideration of the offer see 390_f2d_285 7th cir 101_f2d_161 8th cir you conclude that since the waiver was in exchange for consideration of the offer failure to consider the offer prior to a new form being submitted changed the effect of the previously signed waiver we cannot agree with this conclusion the seventh circuit faced this precise argument in a later case than that cited above the taxpayer submitted an offer_in_compromise based on doubt as to liability which included the waiver language the service eventually rejected the offer because liability has been established in a prior court judgment the taxpayer argued that since rejection was preordained the service’s agreement to consider the offer was illusory and that the waiver executed in exchange for such consideration was therefore unenforceable in revisiting its opinion in harris trust the court stated that the quid pro quo language should not be read in contractual terms harris trust does not state that contract principles govern the validity of a waiver and of course it could not do so without directly contradicting the supreme court’s decisions in florsheim bros and stange 977_f2d_1067 7th cir the court’s conclusion was perhaps made less clear by what it went on to say the court concluded that the waiver was valid because contract principles do not apply and because the irs did consider the offer even if rejection was preordained id emphasis added while this could be read to indicate that the failure to consider the see sec_301_7122-1t b doubt as to liability does not exist where the liability has been established by a final court decision or judgment concerning the existence or amount of the liability gl-133269-01 offer would have had some effect on the validity of the waiver we believe reading the statement in context it was more of a signal from the court that the waiver would have been found valid even if some quid pro quo on the part of the service was needed we think the same can be said of the scenario you have presented when the offer was countersigned by a service official with authority to acknowledge the waiver the offer became pending although not required_by_law prior to date the service suspended collection by levy so that the offer could be processed and considered even if the service had not yet begun to weigh the merits of the offer this stay of collection by the service was a benefit to the taxpayer no such benefit flowing from the service to the taxpayer would be needed for the waiver to be valid the existence of such a benefit however undercuts any suggestion that the taxpayer would not have signed the waiver had he known that the offer would not immediately be considered on its merits if you have any questions please contact the attorney assigned to this case pincite-
